Citation Nr: 9909605	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to Agent Orange.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
low back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA Medical Center. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as to 
disability claimed to have been caused by exposure to Agent 
Orange, arose from an August 1994 rating action, with which 
the veteran disagreed in October 1994.  A statement of the 
case was issued in November 1994, and a substantive appeal 
was received in February 1995.  

The claim concerning benefits under 38 U.S.C.A. § 1151 arises 
from a January 1996 rating action.  The veteran's 
disagreement with the decision to deny that claim was 
received in March 1996, and a statement of the case was 
issued in April 1996.  Later that month, the veteran 
submitted a substantive appeal and, in September 1996, a 
hearing, at which the veteran and his wife testified, was 
conducted at the RO.  In May 1997, a supplemental statement 
of the case was issued, and in due course, the veteran's 
claims file was forwarded to the Board in Washington, DC.  




FINDINGS OF FACT

1.  By a rating action dated in August 1994, the RO denied 
the veteran service connection for skin cancer, claimed as 
due to exposure to Agent Orange.  

2.  Upon submission of a substantive appeal in February 1995, 
the veteran perfected an appeal for service connection for 
skin cancer, claimed as due to exposure to Agent Orange.   

3.  In a letter received from the veteran in February 1999, 
he advised that he wished to withdraw his appeal for service 
connection for skin cancer, claimed as due to exposure to 
Agent Orange.   

4.  The veteran's request to withdraw his appeal for service 
connection for skin cancer due to exposure to Agent Orange, 
was received by the Board prior to the promulgation of a 
decision on that question.  

5.  The veteran's assertion that he sustained a low back 
disability, as a result of spinal anesthesia administered at 
a VA Medical Center in November 1994, is not supported by any 
medical evidence that would render the claim for entitlement 
to benefits under 38 U.S.C.A. § 1151 plausible under the law.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service 
connection for skin cancer due to exposure to Agent Orange 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).  

2.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for a low back disability 
as a result of spinal anesthesia administered during a 
November 1994 hospitalization at a VA Medical Center.  38 
U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Service Connection for Skin Cancer

A review of the record reflects that, in an August 1994 
rating action, the veteran was denied service connection for 
skin cancer, claimed as due to exposure to Agent Orange.  He 
was advised of that decision later that same month.  In 
October 1994, the veteran expressed his disagreement with the 
decision to deny this benefit and, after a statement of the 
case was issued, he perfected his appeal with respect to this 
claim, by submitting a substantive appeal in February 1995.  
38 U.S.C.A. § 7105 (West 1991).  Thereafter, the steps 
necessary to perfect a separate issue on appeal were 
accomplished, and the claims file was eventually forwarded to 
the Board.  (The separate matter concerned the claim for 
benefits under 38 U.S.C.A. § 1151, which is discussed below.)  

On a VA Form 21-4138 (Statement in Support of Claim), 
received from the veteran at the Board in February 1999, he 
requested to withdraw his appeal concerning the claim for 
service connection for skin cancer due to exposure to Agent 
Orange.  In that statement, the veteran wrote as follows:  

I would like to withdraw at this time my appe[a]l 
on the issue of skin cancer on my claim it was 
c[au]sed by (agent orange).  

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
his appeal concerning his claim for skin cancer due to 
exposure to Agent Orange.  As a result of this withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration with respect to that issue.  Consequently, 
the veteran's appeal in this regard is dismissed, without 
prejudice.  

b.  Benefits under 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except e 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (redesignated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999) (hereinafter, the Court), in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 (1993), 
and Ross v. Derwinski, 3 Vet.App. 141, 144 (1992), holding 
that a veteran must submit evidence sufficient to well ground 
a claim for benefits under 38 U.S.C.A. § 1151.

Applying the law to this particular case, the Board notes 
that the veteran contends that he developed a low back 
disability as a result of a spinal anesthesia he was 
administered at a VA Medical Center in November 1994.  He 
points out that it was necessary for the physician who 
administered this anesthesia to make numerous attempts at it, 
before he eventually succeeded. 

A review of the records dated prior to this November 1994 
procedure fails to show evidence of any back complaints.  
Indeed, a vocational rehabilitation specialist wrote, in 
1996, that he could not recall that the veteran ever voiced 
any back complaints during rehabilitation training, which 
took place between 1987 and 1990.  Similarly, the veteran's 
treating psychiatrist wrote, in April 1996, that she did not 
recall that the veteran had had any problem with pain prior 
to his November 1994 cystoscopy.  Thus, the record 
establishes that there were no back complaints prior to 
November 1994.  

A finding that there were no back complaints prior to 
November 1994, however, is not to say that there is no 
evidence of any low back disability prior to November 1994.  
In this regard, the record shows that, in an October 1994 
radiology report, degenerative changes of the lower lumbar 
spine were noted.  Accordingly, the record does establish the 
presence of some low back disability prior to the 
administration of the spinal anesthesia in November 1994.  
The question on appeal, therefore, is whether the spinal 
anesthesia aggravated this pre-existing disability, or caused 
some additional disability.  

The evidence dated after November 1994 reflects that, almost 
immediately after that time, the veteran complained of on-
going back pain which he attributed to the spinal anesthesia 
at issue.  In connection with these back complaints, the 
veteran underwent a neurologic examination and a CT scan in 
February 1995.  The CT scan revealed a left L4-5 asymmetric 
disc bulge, and a mild symmetric L3-4 disc bulge, which the 
physician who conducted the examination interpreted as 
revealing no significant herniated nucleus pulposus or root 
compromise.  The physician also found that there was no 
radicular syndrome or paraspinal spasm, and concluded that 
there was no neurological explanation for the veteran's 
current complaints.  

In May 1995, the veteran underwent an examination of his 
spine for VA purposes.  The report from this examination 
included a recitation of the veteran's low back complaints, 
which included radiating pain, tenderness, and a giving out 
of the legs.  The examining physician diagnosed the veteran 
to have "chronic back strain in a patient with severe 
PTSD."  (Post-traumatic stress disorder (PTSD) is a 
condition for which the veteran was service connected in 
1987, and for which he has been assigned a 100 percent 
disability rating since 1991.)  The examiner also commented 
as follows:  

The present back complaints date to the incident in 
which there apparenatly (sic) was some difficulty 
in injecting the spinal anesthetic and, therefore, 
the present complaints would appear to be a 
sequelae of that difficulty in introducing the 
spinal anesthetic.

In September 1995, this physician prepared an addendum to his 
report, writing as follows:

The possibility that the patient developed a focal 
arachnoiditis as a result of the difficult spinal 
puncture appears to be a reasonable conclusion.  

In October 1995, another examination of the veteran's spine 
was accomplished.  The report from this examination again 
included the veteran's reported history of the onset of back 
pain following a spinal anesthesia.  The diagnostic 
impression entered following this examination was that the 
veteran had the following: 

atypical chronic pain syndrome with a normal 
neurologic examination except for inconsistent 
sensory findings.  Specifically, there is no 
evidence on clinical examination of root, spinal 
cord, or cauda equina compressive injury.  The 
history is not consistent with an epidural hematoma 
or arachnoiditis after the spinal procedure.  

In December 1995, an MRI was accomplished.  This revealed 
bulging and ridging at levels L2-3, L3-4, and L4-5, but with 
no resultant compromise of the spinal canal, lateral 
recesses, or neural foramina.  At L5-S1, on the other hand, 
there was central herniated nucleus pulposus, although this 
was not considered to have any significant impact on the 
spinal canal, lateral recesses, or neural foramina.   

In March 1996, one of the VA physicians treating the 
veteran's back complaints wrote a statement.  In that 
statement, the physician reported that the veteran's 
neurological examination was normal, and that an EMG was 
normal.  (The actual report of the EMG, however, does not 
appear to have been associated with the claims file.)  This 
physician also wrote that the lumbar spine MRI did not 
demonstrate any abnormality which would account for the 
veteran's complaints, although the veteran's pain "developed 
or appeared to develop after his November 1994 spinal 
anesthesia."  

As previously mentioned, the veteran's treating psychiatrist 
also provided a written statement regarding the veteran's 
complaints.  In that April 1996 document, she recalled that 
the veteran did not have a problem with pain prior to the 
November 1994 cystoscopy procedure.  After that event, she 
confirmed that the veteran has complained of back pain, loss 
of ability to keep his balance at times, and difficulty 
coordinating his legs to drive.  

In May 1996, the physician who apparently administered the 
anesthesia to the veteran in November 1994, prepared a report 
on the matter in question.  In that document, this physician 
wrote that when he first inserted a 22-guage Quinke spinal 
needle at the L3-4 interspace, blood was encountered.  He 
indicated that he then repositioned the needle in the same 
interspace, and that this unintentionally elicited a 
transient paresthesia.  The veteran, however, recovered from 
that symptom, and the procedure went forward without any 
further incident.   

This physician went on to explain that the elicitation of a 
paresthesia is an occasional, unavoidable event.  He also 
noted that the spinal needle was inserted at only one 
interspace, not the three additional interspaces at which the 
veteran has disk bulging.  He also observed that the medical 
literature shows that low back pain is epidemic in this 
county, affecting 80 percent of the population at some point 
in their lifetime.  Moreover, while he did not doubt that the 
veteran was experiencing back pain, he found the association 
of the symptoms with spinal anesthesia to be "very weak," 
further opining:

Indeed, the only connection is that the anesthetic 
preceded the symptom.  Yet, low back pain is very 
common in the general population, as noted above, 
and most of those developing the symptom have not 
had spinal anesthesia.  Moreover, the insertion of 
a spinal needle does not cause disk bulging, plus 
the latter is not necessarily associated with 
symptoms, as also noted above.

In September 1996, another physician, James L. Bernat, MD, 
reviewed the veteran's claims folder and rendered an opinion 
as to whether the veteran suffered disability as the result 
of VA treatment during his cystoscopy procedure in November 
1994.  In the report this physician prepared, he noted the 
veteran's complaints of radiated back pain, difficulty 
standing, and difficulty walking, all of which were dated to 
the November 1994 spinal anesthesia.  In his conclusion, 
however, this physician wrote that,

three separate lines of evidence support the 
conclusion that there is no serious pathology in 
the nervous system.  (1) Two independent 
neurological examinations conducted by board 
certified neurologists have disclosed a normal 
neurological examination.  [This apparently refers 
to the examinations conducted in February 1995 and 
October 1995, mentioned above.]  (2) MRI of the . . 
. lumbosacral spine have shown no evidence of 
arachnoiditis or nerve root compression that could 
cause the pain.  (3) An EMG of the muscles of the 
lower extremities revealed no evidence of 
denervation or secondary effects of nerve root 
compression.  Thus, from a diagnostic stand point, 
to describe his condition as back strain or back 
pain with leg pain of unknown cause seems most 
reasonable.   

This physician also commented on the question raised by the 
physician who conducted the examination for VA purposes in 
May 1995, with addendum in September 1995, that the veteran 
may have focal arachnoiditis as a result of the spinal 
anesthesia.  He observed that, since an MRI is quite 
sensitive for arachnoiditis, and there was no description of 
any nerve root adhesions or other scar tissue evidence of 
arachnoiditis, the possibility of an arachnoiditis as source 
of the veteran's complaints, "seems to have been excluded."  

Moreover, he found that, while the temporal relationship 
between the November 1994 procedure and the present back and 
leg symptoms was clear, a causal relationship,  was "not 
demonstrated."  As to the cause of the veteran's complaints, 
Dr. Bernat acknowledged that such questions are "always 
difficult," although they can be made easier if some 
pathology can be demonstrated by objective determinations 
such as MRI, EMG, or neurological examination.  In this case, 
however, he noted that three objective parameters disclosed 
no objective abnormalities, so that a specific pathological 
diagnosis could not be made to account for the veteran's 
complaints.  Nevertheless, Dr. Bernat wrote that,

[b]ecause of the absence of objective abnormalities 
that could be accounted for by spinal anesthesia I 
do not feel that it is more probable than not that 
the spinal anesthesia was causally related to [the 
veteran's] present symptoms.  

On the foregoing record, it is the Board's conclusion that 
the veteran has not presented evidence sufficient to satisfy 
a belief, by a fair and impartial individual, that his claim 
for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, is well grounded.  Certainly, it must be acknowledged 
that the veteran's subjective complaints of back pain began 
following the spinal anesthesia administered by a VA 
physician in November 1994.  Nevertheless, the fact that one 
event followed another, does not mean that the first caused 
the second.  More importantly, however, in order to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, the 
evidence must show "additional disability" as a result of 
the treatment in question.  This, at bottom, is a medical 
determination, and the medical evidence of record fails to 
show any causal relationship between current low back 
disability, and the treatment in question.  

As previously mentioned, those medical professionals who have 
treated the veteran acknowledge the onset of the veteran's 
subjective complaints after his November 1994 spinal 
anesthesia.  One even suggested a specific explanation to 
account for those complaints, i.e., a focal arachnoiditis.  
This physician, however, did not actually diagnose that 
condition.  Rather, he just offered it as a theoretic 
possibility, and, since a subsequent MRI demonstrated that 
the condition was not actually present, it confirms that 
arachnoiditis was simply considered as a possibility, and 
that this physician's original theory is of no probative 
value.  

As to the other physicians who reported the veteran's onset 
of back complaints after November 1994, that fact alone is of 
no meaningful consequence in the context of this claim.  Such 
statements merely relate a fact, the timing of the veteran's 
complaints.  They do not identify any specific disability 
related to the November 1994 anesthesia.  Furthermore, as to 
those low back disabilities actually diagnosed, the record 
contains no indication that a medical professional is of the 
opinion that the veteran had incurred any of these as a 
consequence of the spinal anesthesia received in November 
1994, or that any which existed prior to November 1994 were 
aggravated by VA treatment.  The only items of evidence 
supporting the presence of a causal relationship between the 
administration of the anesthesia and any specific low back 
disability are the veteran's statements to that effect.  He, 
however, has not shown that he possesses the technical 
competence to establish such a relationship. 

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times, as in the 
cases cited above.  All that the veteran has presented in 
this case are his assertions regarding the cause of his low 
back problems.  Such evidence, however, is not sufficient to 
establish entitlement to the claimed benefit.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  Clearly, the record is devoid of medical 
evidence sufficient to support the veteran's contention that 
he incurred additional disability as a result of the November 
1994 spinal anesthesia.  Accordingly, it is the Board's 
conclusion that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for compensation under 38 U.S.C.A. 
§ 1151 is well grounded, as required by 38 U.S.C.A. § 5107(a) 
(West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for compensation under 38 U.S.C.A. 
§ 1151, for additional disability based upon a November 1994 
spinal anesthesia administered at a VA Medical Center, must 
be denied.  See Boeck v. Brown, supra; Grivois v. Brown, 
6 Vet.App. 136 (1994).


ORDER

The veteran's appeal for entitlement to service connection 
for skin cancer, claimed as due to exposure to Agent Orange, 
is dismissed.  

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA Medical Center, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


